Citation Nr: 1229355	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

2.  Entitlement to special monthly compensation by reason of being housebound prior to August 31, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his April 2009 substantive appeal, the Veteran requested a formal RO hearing; however, during an August 2009 RO conference, he withdrew that request.

The issues of entitlement to service connection for coronary artery disease, to include residuals of a cerebrovascular accident; and whether new and material evidence have been submitted to reopen claims of entitlement to service connection for a left shoulder disability and an acquired psychiatric disability, to include whether either are secondary to service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected disabilities render him helplessness or so nearly helpless so as to require the regular aid and attendance of another person.  In the alternative, he contends that his housebound status should be granted prior to August 31, 2009.

At the time of his claim for entitlement to special monthly compensation based on the need for regular aid and attendance/housebound status, the Veteran was service connected for residuals of a gunshot wound to the right forearm, with a schedular rating of 60 percent.  He had been found entitled to a total disability evaluation based on individual unemployability due to service connected disorders since June 14, 1973, and he was receiving special monthly compensation (k) for the loss of use of his right hand.

VA treatment records include a January 2008 statement from a social worker that the Veteran was completely dependent upon others.

In February 2008, the Veteran provided an Examination for Housebound status or permanent need for Aid and Attendance, VA Form 21-2680, signed by a VA physician.  The physician noted the Veteran had a normal posture and appearance, no restrictions of his upper extremities, to include grip, ability to dress himself, attend to the needs of nature, or feed himself.  She noted he needed a walker to ambulate, although she did not specify which disability impeded the Veteran's ability to walk.  She then noted that he was unable to "perform self care or ambulate less than 200 meters."  He was able to leave the home twice a month if he was accompanied by an assistant.  She noted diagnoses of chronic obstructive pulmonary disease with home oxygen, an old cerebral vascular accident, coronary artery disease, gout, and diabetes mellitus.

A November 2008 Examination for Housebound status or permanent need for Aid and Attendance, VA Form 21-2680, noted the Veteran was using a motorized wheelchair and was on oxygen therapy.  His limited movement was noted to be due to severe dyspnea and fatigue.  He was noted to only leave his home for medical visits.  The physician did not indicate which of the Veteran's diagnoses caused his dyspnea and fatigue.  

In December 2008, the Veteran was afforded a VA examination for aid and attendance or housebound status.  The Veteran reported that since his in-service gunshot wound his right arm had been non-functional.  He was right-handed before the injury, but had learned over the years to use his left hand.  He was able to write checks and perform his daily activities with his left hand.  The Veteran was not bedridden or hospitalized at the time of the examination.  His wife brought him to the examination.  The examiner found he was capable of managing his finances.  During the examination, the Veteran and his wife reported that the appellant suffered from dizziness, bowel and bladder incontinence, and loss of short-term memory.  The examiner noted he was able to self-feed; fasten clothing, bathe, shave and toilet with his left upper extremity.  The examiner noted the Veteran had further limitations as a result of his chronic obstructive pulmonary disease, cerebrovascular accident, diabetes, and gout; and recommended that additional examinations be performed to determine any limitations not covered in the Aid and Attendance examination.  

A July 2009 Examination for Housebound status or permanent need for Aid and Attendance, VA Form 21-2680, noted the Veteran had no restrictions of his upper extremities, but had restricted locomotion due to arthritis of the hips, knees, and ankles.  He was noted to be able to self-care and that he did not have bladder or bowel incontinence.

A September 2009 VA treatment record noted the Veteran's wife had to help him with his activities of daily living.  His wife indicated she needed to help him with bathing, dressing, and feeding.  She also noted he could not test his own blood sugar, so she had to help him, and that he was unable to push himself in his wheelchair due to his arm.

In November 2009 and May 2010 rating decisions the Veteran was granted entitlement to additional service-connected disabilities.  Effective August 31, 2009, the Veteran was granted service connection for diabetes mellitus, type II (rated 20 percent disabling), nephropathy (rated 80 percent disabling), bilateral lower extremity peripheral neuropathy (rated 10 percent for each lower extremity), and for cataracts (rated as noncompensable).  In a November 2010 rating decision, he was granted entitlement to special monthly compensation based on housebound status, effective August 31, 2009.

In October 2009, a VA social worker provided a letter in support of the Veteran's claim.  She noted he needed assistance with the management of his diabetes mellitus, and that his wife assisted him with his activities of daily living and his independent activities of daily living.  She did not list which activities the Veteran required assistance from his wife.  VA treatment notes from April and May 2010 note the Veteran is able to complete his activities of daily living independently.

The Board acknowledges the demonstrated limitations but finds that the evidence is inadequate to determine whether the Veteran requires the regular aid and attendance of another person such that he is unable to protect himself from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352.  The treatment records, examinations, and statements from the Veteran and his wife differ in their reports of his limitations.  Where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A new examination is in order to develop the issue and determine whether the Veteran requires regular aid in his activities of daily living.  

Entitlement to special monthly compensation for housebound status prior to August 31, 2009 is inextricably intertwined with the issue of entitlement to special monthly compensation for regular aid and attendance, as a grant of the latter makes the former moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Further, if entitlement to service connection for coronary artery disease, to include residuals of a cerebrovascular accident; a left arm disability; and/or an acquired psychiatric disorder are granted, then the impact of those disorders could influence whether special monthly compensation for aid and attendance is warranted.  As such, these issues must be addressed by the RO before the claims on appeal are readjudicated.

Ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent private or VA medical records which have not been previously secured for inclusion in the claims file which date since April 2010.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  The RO, after conducting any necessary development and after providing notice consistent with the Veterans Claims Assistance Act of 2000, must adjudicate the issues of entitlement to service connection for coronary artery disease, to include residuals of a cerebrovascular accident; and whether new and material evidence have been submitted to reopen claims of entitlement to service connection for a left shoulder disability, and an acquired psychiatric disability, to include whether either are secondary to service-connected disabilities.  Thereafter, the RO should notify the appellant of all rating decisions in manner consistent with VA adjudication policy.  

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA examination in accordance with the latest AMIE worksheet which pertains to the question of entitlement to aid and attendance benefits.  The examiner must review the claims folder, all pertinent records on Virtual VA, and any additional evidence secured prior to completion of the examination report.  The examiner must opine whether the Veteran, due to service connected disorders alone, is so helpless as to require the regular aid and attendance of another person.  The physician must opine whether but for the regular aid and attendance of another, the Veteran would be so helpless secondary to his service-connected disabilities as to be in need of regular aid and attendance.  Detailed rationales must be provided for any opinions offered.

4.  The Veteran must be advised that the failure to report for a scheduled VA examination without good cause shown will have adverse effects on his claim, as this is a reopened claim.  See 38 C.F.R. § 3.655(b).

5.  After the above is completed, and the referred issues have been addressed by the RO/AMC, the claims on appeal should readjudicated.  If the benefits sought remain denied, the RO/AMC should issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



